Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been presented for examination.
Claims 7, 17 have been cancelled.
Claims 1-6, 8-16, 18-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Lo United States Patent Application Publication 2019/0065300.
In regard to claims 1, 11, 20



receiving, at an information handling device and in a pre-operating system (OS)
environment, an indication to run a diagnostic application, wherein the diagnostic
application comprises an application stored on a remote data storage location, wherein the receiving comprises receiving, from a network server while in the pre-operating system (OS) environment (“The debug retrieval request may be received by the computer system 100 from a remote computer via said networking module of the computer via said networking” Paragraph 36)
, a wireless request to run the diagnostic application on the client device; conducting, using the diagnostic application, (“For instance, if the user would like to utilize NFC Near Field Communication technology”) responsive to receiving the
indication, and while in the pre-operating system environment, a diagnostic scan on one
or more of the information handling device components, wherein the conducting comprises conducting the diagnostic scan without any physical user interaction, wherein
the conducting comprises uploading the diagnostic application to the information handling device from the remote data storage location while in the pre-operating system
environment and performing the diagnostic scan once the diagnostic application is
uploaded to the information handling device;   (Paragraph 45) generating, based on the diagnostic scan and while in the pre-operating system environment, a results report, wherein the results report identifies a health of the one or more of the information handling device components, wherein the generating the results reports comprises generating a copy of the results report; and transmitting the results report to the network 
In regard to claims 2, 12
Lo discloses the method of claim 1, wherein the pre-OS environment comprises Unified Extensible Firmware Interface (UEFI) compatible firmware. (Paragraph 11)
In regard to claims 3, 13
Lo discloses the method of claim 1, wherein the receiving comprises wirelessly
connecting to a remote server. (Paragraph 42)
In regard to claims 4, 14
Lo discloses the method of claim 3, wherein the receiving further comprises
wirelessly receiving the diagnostic application from the remote server. (Paragraph 25)
In regard to claims 5, 15
Lo discloses the method of claim 1, wherein the results report identifies one or
more conditions associated with the one or more of the information handling device
components. (Paragraph 25 LAN)
In regard to claims 6, 16
Lo discloses the method of claim 1, further comprising transmitting the results
report to a remote server for storage. (Paragraph 42)
In regard to claims 8, 18
Lo discloses the method of claim 1, wherein the one or more of the information
handling device components comprise one or more hardware components or software
components. (Figure 2)
In regard to claim 9, 19

In regard to claim 10
Lo discloses the method of claim 1, further comprising providing, responsive to identifying a critical flaw in the results report, a notification to a user. (Paragraph 40)
Response to Applicants Remarks and Arguments
Arguments and remarks received on 7/30/2021 have been fully considered and are not persuasive in light of the newly submitted 102 rejection. Argument is moot. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner